Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 resepectively of U.S. Patent No. 11,016,887 in view of Hampel (US 9,460,021 as listed on the IDS dated 9/15/2020) and in further view of Walker (US 2014/0281311 as listed on the IDS dated 9/15/2020).  
The ‘887 patent teaches all of the limitations of the instant applications except with respect to an additional third memory group and the migration of data between a third memory in the third memory group and the second cache region.
Hampel does suggest via Fig. 2 and Col 3:52-57 that the memory hierarchy is expandable. Col 12:7-23 also lists multiple types of volatile and non-volatile memory that are known in the art at the time.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have been able to take the suggestion of Hampel to expand the memory hierarchy to include a third memory group comprised of a different type of memory from the first and second memory groups (i.e. has different characteristics).  The advantage is increased storage for the system and the ability to better spread out hot data in the system.
the instant application and Hampel doesn’t explicitly teach
the second memory group into a first cache region in the first memory group, and to migrate second predetermined data of the third memory group into a second cache region in the second memory group, and to monitor power of each of the first memory group, the second memory group and the third memory group, wherein when the power monitoring result reveals that the power of a second memory in the second memory group is equal to or higher than a threshold value, the controller migrates first data of the second memory group into the first cache region by using the first cache region as a buffer when an energy throttling operation is performed on the second memory group, and
wherein when the power monitoring result reveals that the power of a third memory in the third memory group is equal to or higher than a threshold value, the controller migrates second data of the third memory group into the second cache region by using the
second cache region as a buffer when the energy throttling operation is performed on the third memory group.
Walker teaches in ¶48 that data can be re-mapped/migrated due to throttling requests to remove thermal hotspots.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have used the teachings of Walker to modify the system of the instant application and Hampel such that data can be moved from a lower data region/group to a higher data region (via designated cache regions used for transferring data between hierarchy regions) when one or more of the regions (memory groups) is undergoing a throttling due to thermal (i.e. power) limitations.  This improves the system as it allows the transfer of data out of thermal hotspots so that portions of the memory do not exceed their thermal capacities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hampel (US 9,460,021 as listed on the IDS dated 9/15/2020) in view of Walker (US 2014/0281311 as listed on the IDS dated 9/15/2020). 
In regards to claims  1 and 19
Hampel teaches in fig. 1 and Col 2:17-55 and Col 3:14-57 a memory hierarchy of memory modules (memory groups), which each has a buffer/cache device that is used to transfer data between the memory modules (memory groups/hierarchy).  The memory module 118 (first memory group) consisting of faster memory than the memory module 120 (second memory group).  
Hampel doesn’t explicitly teach a third memory group having characteristics different from the first and second groups.
Hampel does suggest via Fig. 2 and Col 3:52-57 that the memory hierarchy is expandable. Col 12:7-23 also lists multiple types of volatile and non-volatile memory that are known in the art at the time.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have been able to take the suggestion of Hampel to expand the memory hierarchy as shown in Fig. 2 to include a third memory group comprised of a different type of memory from the first and second memory groups (i.e. has different characteristics).  The advantage is increased storage for the system and the ability to better spread out hot data in the system.
Hampel doesn’t explicitly teach
a controller configured to migrate first predetermined data of
the second memory group into a first cache region in the first memory group, and to migrate second predetermined data of the third memory group into a second cache region in the second memory group, and to monitor power of each of the first memory group, the second memory group and the third memory group, wherein when the power monitoring result reveals that the power of a second memory in the second memory group is equal to or higher than a threshold value, the controller migrates first data of the second memory group into the first cache region by using the first cache region as a buffer when an energy throttling operation is performed on the second memory group, and
wherein when the power monitoring result reveals that the power of a third memory in the third memory group is equal to or higher than a threshold value, the controller migrates second data of the third memory group into the second cache region by using the
second cache region as a buffer when the energy throttling operation is performed on the third memory group.
Walker teaches in ¶48 that data can be re-mapped/migrated due to throttling requests to remove thermal hotspots.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have used the teachings of Walker to modify the system of Hampel such that data can be moved from a lower data region/group to a higher data region (via designated cache regions used for transferring data between hierarchy regions) when one or more of the regions (memory groups) is undergoing a throttling due to thermal (i.e. power) limitations.  This improves the system as it allows the transfer of data out of thermal hotspots so that portions of the memory do not exceed their thermal capacities.
In regards to claims  2 and 20
Walker further teaches
wherein the energy throttling operation includes an operation of throttling at least one of temperature and power.  (¶48 teaches that data can be re-mapped/migrated due to throttling requests to remove thermal hotspots.)
In regards to claims  3 and 21

a thermal sensor that is included in each of the first memory group, the second memory group, and the third memory group, wherein the controller produces a temperature monitoring result by monitoring a temperature of each of the first memory group, the second memory group, and the third memory group with the thermal sensor, and performs the energy throttling operation based on the temperature monitoring result.  (¶48 that data can be re-mapped/migrated due to throttling requests to remove thermal hotspots.  fig.2 teaches temperature sensors can be included within the memory dies.)
In regards to claims 4 and 22
Walker further teaches
wherein when the temperature monitoring result reveals that a temperature of the first cache region in the first memory group is equal to or higher than a threshold value, the controller flushes data stored in the first cache region into the second cache region and disables a use of the first cache region. (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) 
In regards to claims  5 and 23
Walker further teaches
wherein when the temperature monitoring result reveals that a temperature of a first memory in the first memory group is equal to or higher than a threshold value, the controller uses the first cache region as a data buffer of the first memory and stores data stored in the first memory in the first cache region. (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory)  
In regards to claims  6 and 24

wherein when the temperature monitoring result reveals that a temperature of the second cache region in the second memory group is equal to or higher than a threshold value, the controller disables a use of the second cache region.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory)
In regards to claims  7 and 25
Walker further teaches
wherein when the temperature monitoring result reveals that a temperature in a second memory in the second memory group is equal to or higher than a threshold value, the controller stores write data of the second memory in the first cache region.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory)
In regards to claims  8 and 26
Walker further teaches
wherein when the temperature monitoring result reveals that a temperature of a third memory in the third memory group is equal to or higher than a threshold value, the controller stores write data of the third memory in the second cache region.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory)
In regards to claims  9 and 27
Walker further teaches
wherein the controller monitors power of each of the first memory group, the second memory group, and the third memory group, and performs the energy throttling operation based on a power monitoring result.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory). ¶70 teaches the memory device can provide/monitor energy and power implications of actions which can include absolute or relative energy, power or power density, as a function of request bandwidth, size, page hit rate or other measurable traffic features.)

In regards to claims  10 and 28
Walker further teaches
wherein the controller monitors power of each of the first memory group, the second memory group, and the third memory group by monitoring at least one of a data transaction and a peak current of each of the first memory group, the second memory group, and the third memory group.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory). ¶70 teaches the memory device can provide/monitor energy and power implications of actions which can include absolute or relative energy, power or power density, as a function of request bandwidth, size, page hit rate or other measurable traffic features.)
In regards to claims  11 and 29
Walker further teaches
wherein when the power monitoring result reveals that the power of the first cache region in the first memory group is equal to or higher than a threshold value, the controller flushes data stored in the first cache region into the second cache region and disables a use of the first cache region.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory)
In regards to claims  12 and 30
Walker further teaches
wherein when the power monitoring result reveals that the power of a first memory in the first memory group is equal to or higher than a threshold value, the controller uses the first cache region as a data buffer of the first memory and stores data stored in the first memory in the first cache region.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory)
In regards to claims  13 and 31
Walker further teaches
wherein when the power monitoring result reveals that the power of the second cache region in the second memory group is equal to or higher than a threshold value, the controller disables a use of the second cache region.  (¶48 teaches that certain channels, banks or regions (i.e. a cache/buffer region) can be disabled due to thermal hotspots (i.e. temperature is over a threshold value) and that data can be migrated/re-mapped to other locations (i.e. the cache region or another memory)
In regards to claims  14 and 32
Hampel further teaches
wherein the first cache region includes one physical memory that is selected from among memories in the first memory group, and the second cache region includes one physical memory that is selected from among memories in the second memory group.  (Fig. 1 and Col 
In regards to claims  15 and 34
Hampel further teaches
wherein each of the first characteristics to third characteristics include at least one of storage capacity and latency.  (Fig. 1 and Col 2:17-55 and Col 3:14-57  teaches the memory module 118 (first memory group) consisting of faster memory than the memory module 120 (second memory group) and that module 120(second memory group) is higher density .  
In regards to claims  16 and 35
Hampel in Fig. 1 and Col 2:17-55 and Col 3:14-57 teaches the memory module 118 (first memory group) is comprised of DRAM and the memory module 120 (second memory group) is comprised of flash memory.
Hampel doesn’t explicitly state that the second group is comprised of phase change memory and the third group flash memories.
Hampel in Col 12:7-23 lists multiple types of volatile and non-volatile memory that are known in the art at the time to include phase change memory and flash memories.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have substituted the flash memory with phase change memory for the second group and had a third group consisting of flash memory and the results of the substitution would have been predictable. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. (see MPEP 2143 section B)
In regards to claims  17 and 36
Walker further teaches
wherein when the energy throttling operation is performed on a memory in the second memory group or a memory in the third memory group, the controller further performs an operation of controlling a data transaction in the memory on which the energy throttling operation is performed.  (¶48 that data can be re-mapped/migrated due to throttling requests to remove thermal hotspots)
In regards to claims  18 and 39
Walker further teaches
wherein each of the first and second predetermined data includes hot data.  (¶48 that data can be re-mapped/migrated due to throttling requests to remove thermal hotspots (i.e. hot data)
Conclusion
This is a CONTINUATION of applicant's earlier Application No. 16/164,411.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	Please note that the claims presented here were previously presented and rejected on the same prior art and grounds in the non-final office action, dated 6/9/2020, for application 16/164,411.  Those claims were subsequently cancelled after that office action, and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.